DARGÁN, C. J.
It is the settled law of this State, that the hirer of a slave for a specified time, where no agreement to the contrary is made, is responsible for medical services rendered the slave, during the period for which he was hired. — Gibson v. Andrews, 3 Ala. 66; Hogan v. Carr & Anderson, 6 ib. 471; Meeker v. Childress, Minor R. 104. And even, when by the contract of hiring the owner expressly or impliedly stipulates that he would provide the necessary medical aid for the slave, there might be cases, in which it would be the duty of the hirer to employ medical assistance upon his own responsibility, looking to the owner for indemnity. For instance, if the owner was at a distance, having no other person to represent his interest than the hirer, and medical services could not be procured on the credit of the owner, shall the slave be permitted to perish for the want of medical assistance ? In such a case, the laws of humanity would demand of the hirer to provide the proper medical aid upon his own credit, if it could not be otherwise done. But it is perfectly clear, that if the hirer is not bound fay his contract to pay for medical services rendered the slave, and during the term of hire such services are rendered at the instance of the owner, then the owner alone and not the hirer is ' responsible for them. By these general rules, let us test the facts of this case. The only evidence of the contract of hiring consisted of an instrument in writing in the following language: “I have this day hired of John R. Drish, of Tuscaloosa, his boy William, for the balance of the year 1848, at the rate of six hundred dollars per annum, and do further agree to find said boy William in summer and winter clothing, and his board.” *240This instrument was signed by the defendant, Knox, and bears date the 21st January 1848.
If the contract of hiring had contained no stipulation, except the time for which the slave was hired, and the price agreed to be paid, then it is clear that the law would have implied the obligation on the part of the hirer to have provided him with suitable clothes and provisions, and also medical attention in case of sickness. But this contract expressly provides, that Knox should furnish clothes and board. Why express some of the implied obligations and omit others? We can conceive of no other reason or motive that the parties had, except to limit the liability of the hirer. If we give not this construction to the contract, then no legal effect whatever can be given to the stipulation to furnish the boy with clothes and board. That obligation would have resulted from the general liability of the hirer, and the insertion of it in the contract must have been intended to limittheresponsibility ofKnox. On the principle of expressiounms cxclusio ulterius, this, we think, is the proper construction of the contract. Consequently, Knox was not bound, as between him and Drish, to pay for medical attention rendered the boy. Having attained this conclusion, the next inquiry is, on whose credit, and at whose request, were the services rendered ? It .is admitted by the record that the plaintiffs were not requested by Knox to render any medical service to the slave, and we think it clear from the letter of Dr. Sims, that he considered himself employed by Drish, the owner, and if so, it must have been on his credit. Knox was not bound, as between himself and Drish, to furnish medical attention. Drish by his contract reserved that duty to himself, and the plaintiffs considered that they were employed by the agent of Drish; they must then look to Drish, and not to Knox, for payment. As we come to the conclusion that this is the legal effect of the evidence, there is no error in the charge, of which the plaintiffs can complain, and the judgment must be affirmed.